Wall, J. The plaintiff recovered a judgment against the defendant for $95.78, for an alleged overcharge of two cents per hundred pounds on about fifteen carloads of corn shipped over defendant’s road, from certain stations in Cass county to Cincinnati. The only evidence was the testimony of the plaintiff and of Mr. Black, the station agent of defendant at Virginia, where plaintiff resided, and was engaged in shipping grain, etc. The two witnesses are in conflict upon the important point whether Black informed the plaintiff that he could have a ten cent rate on the grain in question, the regular rate being twelve cents. The jury settled this conflict by giving credit to the plaintiff, and there is no sufficient reason for setting aside the conclusion thus reached. The question remaining is, whether, assuming the facts to be as stated by the plaintiff, he is to be affected by the further fact that Black had no authority to make the rate. It is shown that the division freight agent, Hodgdon, was the person to do this, and that Black had no such authority. It appears, however, that Hodgdon wrote to Black on the subject, inquiring whether he thought a ten cent rate would get the business, and according to plaintiff’s testimony, there had been previously some talk and correspondence about the matter. Plaintiff says that after this, Black went to his place of business one day, having “ a telegram about some corn,” and asked him how much corn he had to go, and whether a ten cent rate would take it out. Plaintiff informed him what he had at the stations named, and that “ a ten cent rate would allow him to pull through,” and Black said he had just got a letter from Hodgdon, and “ if the ten cent rate will take it, we will take the stuff,” and then told him to go ahead and load thetrain. This all referred to Cincinnati as the place of destination. ' Plaintiff then said he had three or four cars loaded at Gurney, which he would like to include. To this Black assented. The plaintiff then had the other cars loaded, but when he wanted them billed, Black said the rate matter was not in shape, and finally told him that Hodgdon was “trying to craw-fish out of that rate.” Plaintiff said it was “ a pretty time for him to craw-fish,” and that the grain must go; he then sent it forward, and having paid the regular rate of twelve cents, brought this suit for the two cent difference. It is not necessary to discuss the general proposition that one dealing with an agent must at his peril know the extent of the agent’s authority or the exceptions, where from the usual course of things or from previous transactions authority may be implied or presumed. In the ease of a railroad company tlie agent who is put up to represent the company in a particular capacity is for that purpose the company itself. In this instance the station agent held such a position that the plaintiff was justified in relying upon his representation in reference to the shipment of this grain. While the plaintiff knew that this agent had, necessarily, limited powers, yet he knew that he was the mouth-piece of the company, and more particularly of Hodgdon, at that place, in regard to matters of local business, and the company should not be permitted to say that the agent misunderstood or misrepresented his instructions. The company can act only through the medium of agents, and the plaintiff, having relied upon the statement of this agent as to a matter in which it was reasonable to depend upon his declarations, may hold the company bound to comply therewith. The judgment will be affirmed. Judgment affirmed.